DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-2 and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (WO 2010053870 A1), hereinafter referred to as “Robinson”.
Regarding claim 1, Robinson teaches a negative pressure wound therapy system (100) (see Figure 1-3) comprising: a wound dressing (110) sealable to a patient's skin surrounding a wound (having sealing drape (116) that overlaps wound (102), see Figure 1) (See Paragraph [0026]) and configured to laterally collapse upon application of negative pressure to the wound dressing (wound dressing (110) contracts to assist in closing wound (102) when negative pressure is applied, see Figure 3B) (see Paragraph [0046]); and an indicator (contracting 
[AltContent: textbox (Second lateral side)][AltContent: textbox (First lateral side)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    550
    362
    media_image1.png
    Greyscale
Regarding claim 2, Robinson further teaches the wound dressing comprises a first lateral side and a second lateral side opposite the first lateral side (as shown below);  and the amount by which the wound dressing laterally collapses is an amount by which a distance between the 
Regarding claim 28, Robinson teaches a method for monitoring the status of a negative pressure wound therapy treatment (see Abstract) comprising: applying a wound dressing (110) to a patient's skin (104) surrounding a wound (102), the wound dressing including an indicator (contracting elements (118)) configured to indicate to a user whether there has been a change in at least one of a lateral or a longitudinal dimension of the wound dressing (drape (116) and manifold member (112) are transparent therefore contracting elements (118) can be seen from outside and provide a visual indication, see Paragraph [0048]) (see Figure 3A-B); applying a source of negative pressure to the wound dressing (via reduce pressure source (132), see Paragraph [0038]); and observing, on the indicator, a change in at least one of the lateral or the longitudinal dimensions of the wound dressing (visually observing the changes in contracting elements (118), see Figure 3A-B).
Regarding claim 29, Robinson further teaches wherein the wound dressing is configured to collapse in at least a lateral direction (as shown in Figure 3B) such that a second lateral dimension of the wound dressing following the application of negative pressure to the wound dressing is less than a first lateral dimension of the wound dressing prior to the application of negative pressure to the wound dressing (the wound closing dressing (110) in Figure 3A is a first lateral dimension before activating the contracting element (118))(Figure 3B shows a second lateral dimension, less than the first, when the contracting elements (118) are activated).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Smola (US 20140088527 A1).
claim 23, Robinson teaches all of the limitations of claim 1 and further teaches a foam layer (manifold (112)) having a first side and a second wound-facing side (a first side facing drape (116) and a second side facing the wound, see Figure 2); and a backing layer (sealing drape (116)) having a first side (122) and a second wound-facing side (124) abutting the first side of the foam layer (the manifold (112) may be coupled to backing layer (116), see Paragraph [0037) configured to maintain the negative pressure applied to the wound dressing (see last line of Paragraph [0032]). However, Robinson does not explicitly teach wherein the backing layer is substantially impermeable to air.
Smola teaches wherein the backing layer is substantially impermeable to air (the device of Smola teaches a negative pressure wound therapy system that has an air impermeable covering material, see Paragraph [0056]).
Robinson and Smola are analogous art because both deal with a negative pressure wound therapy system having a backing layer. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the drape of Robinson and replace it with the air impermeable backing layer of Smola. Robinson teaches that there should be a suitable material to maintain reduced pressure at a desired site given the particular reduced-pressure source or subsystem involved (see Paragraph [0032]).
Regarding claim 24, Robinson and Smola teach all of the limitations in claim 23 and Robinson further teaches wherein the indicator (contracting elements (118)) is positioned between the foam layer and the backing layer (positioned between drape (116) and manifold (112), see Figure 2).
claim 25, Robinson and Smola teach all of the limitations in claim 23 and Robinson further teaches wherein the indicator is coupled to the first side of the backing layer such that the backing layer is positioned between the indicator and the foam layer (contracting elements (118) can be coupled to the first surface (122) of the sealing drape (116), see Paragraph [0029]) (making the drape (116) between the contracting element (118) and manifold (112)).
Allowable Subject Matter
8.	Claims 3-6, 10-13, 17-19, and 30-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 and 30 would be allowable, inter alia, for reciting the limitations “a first part coupled to a first lateral side of the wound dressing; and a second part coupled to a second lateral side of the wound dressing opposite the first lateral side”.
Robinson teaches all of the limitations as discussed above and further teaches wherein the indicator comprises of a single unit coupled to the wound dressing. However, Robinson fails to teach wherein the indicator comprises: a first part coupled to a first lateral side of the wound dressing; and a second part coupled to a second lateral side of the wound dressing opposite the first lateral side. Robinson does not have an indicator with two different parts and even if the indicator was made of two parts the indicator would not be exactly coupled to the lateral sides of the wound dressing. There is no prior art that reads on these combination of limitations, Claims 4-6, 10-13, and 17-19 would be allowable for depending on claim 3. Claims 30-34 would be allowable for depending on claim 30.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wu et al. (US 20170128272 A1) teaches a negative pressure wound therapy system (see Abstract) (see Figures 30 and 32-37) comprising: a wound dressing (3010) sealable to a patient's skin surrounding a wound and configured to laterally collapse upon application of negative pressure to the wound dressing (see Paragraph [0093]); and an indicator coupled to the wound dressing (tension indicator layer (3100) and tension relief layer (3015)). However, Wu fails to teach the indicator layer configured to visually indicate an amount by which the wound dressing laterally collapses upon the application of negative pressure. The tension indicator layer (3100) is used such that the user can manually stretch the wings (3070) apart from one another in order to adhere the tension relief layer (3015). The indicator does not provide information about the collapse of the dressing when negative pressure is applied. Therefore, even though Wu teaches an indicator layer, it is not used in the same purpose as the instant application. 
Wilkes et al. (US 20110092927 A1) teaches a negative pressure wound therapy system (100) (see Figure 1) comprising: a wound dressing (dressing (112) having a bolster (114)) sealable to a patient's skin surrounding a wound (sealable around the dermis (106) by sealing member (116), see Paragraph [000035]) and an indicator (101) coupled to the wound dressing and configured to visually indicate an amount by which the wound dressing collapses upon the 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.R./ (12/1/2021)Examiner, Art Unit 3781                                                                                                                                                                                                        


/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        1 December 2021